Citation Nr: 0429165	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  00 24-089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low 
back disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1971 to 
October 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claims for a rating higher than 
20 percent for a low back condition, and for a TDIU.

Unfortunately, because further development is needed before 
the Board can make a decision, the appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In December 1999, the veteran's accredited representative, 
Disabled American Veterans (DAV), requested that the low back 
disorder be evaluated under Diagnostic Code (DC) 5293, the 
criteria for intervertebral disc syndrome (IVDS), which were 
in effect prior to September 23, 2002.  According to DAV, 
his symptoms, including the diagnosis of degenerative disc 
disease (DDD), more closely approximated the criteria for 
IVDS.  Indeed, the term "DDD" is often used interchangeably 
with "IVDS."  So the criteria for IVDS should have been 
considered in addition to the criteria for limited range of 
motion (ROM) found in DC 5292.

In the RO's February 2004 supplemental statement of the case 
(SSOC), it states that "the cited medical evidence does not 
show that you have symptoms ratable analogous to 
intervertebral disc syndrome."  However, as explained 
further below, the medical evidence is insufficient to 
determine the presence or absence of these symptoms.

The report of the March 2003 VA examination notes in Part D, 
"INTERVERTEBRAL DISC SYNDROME:  N/A."  In April 2003, the 
RO requested the VA examiner to address the new criteria for 
IVDS specifically outlined in Part D of the AMIE protocol.  
In June 2003, the VA examiner responded, "N/A means that 
these details are not known to me, or did not occur at all."  
This is insufficient, because it is impossible to know 
whether IVDS symptoms (e.g. incapacitating episodes) were 
present or absent at the time of the examination.  The 
examiner may not know simply because the veteran was never 
asked.  And the examiner's mere silence as to the presence of 
such symptoms is insufficient to show the lack of 
symptomatology.  Wisch v. Brown, 8 Vet. App. 139 (1995).  

The veteran's service-connected low back disorder was rated 
in March 2000 based on limited ROM under the version of 
Diagnostic Code (DC) 5292 (limitation of motion of the lumbar 
spine) that was effective prior to September 26, 2003.  The 
criteria prior to September 26, 2003, for evaluating 
limitation of motion of the lumbar spine focused on 
subjective classifications of whether the degree of 
limitation of motion was mild, moderate or severe.

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than IVDS) was 
revised using more objective criteria.  Specifically, the 
revised criteria provide for evaluations with or without 
symptoms such as pain (radiating or not), stiffness, or 
aching and thus encompass and take into account these 
symptoms and remove any requirement that there be any of 
these symptoms to assign any evaluation.  68 Fed. Reg. 51454 
(August 27, 2003).  

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his claim.  The criteria were first revised 
effective September 23, 2002, codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the DC was renumbered to 5243, to be codified 
at 38 C.F.R. § 4.71a, DC 5243 (2004) ("the newly revised 
criteria").  

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 60 percent rating requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe symptoms, recurring 
attacks with intermittent relief.  Moderate symptoms with 
recurring attacks warrant a 20 percent disability evaluation, 
and mild symptoms warrant a 10 percent disability evaluation.  
38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 23, 2002, the veteran may also be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his IVDS.  First, where IVDS 
affects a nerve, the disability may be rated by combining 
separate ratings for chronic neurologic and orthopedic 
manifestations.  Or, a rating may be assigned on the basis of 
the total duration of incapacitating episodes.  

Incapacitating episodes are rated as follows:  If there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent rating is 
warranted; if at least 4 weeks but less than 6 weeks - a 40 
percent rating; if at least 2 weeks but less than 4 weeks - a 
20 percent rating; if at least 1 week but less than 2 weeks - 
a 10 percent rating.

Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Supplementary information in the 
published final regulations states that treatment by a 
physician would not require a visit to a physician's office 
or hospital but would include telephone consultation with a 
physician.  If there are no records of the need for bed rest 
and treatment, by regulation, there were no incapacitating 
episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002).

Effective September 26, 2003, criteria for IVDS were again 
revised.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), to be 
codified at 38 C.F.R. § 4.71a, DC 5243 (2004).  This new 
regulation includes the same language from the previously 
revised regulation for rating IVDS based on the number of 
incapacitating episodes.  In addition, though, it provides 
that IVDS also may be rated under the new general rating 
formula for diseases and injuries of the spine, as discussed 
above.



When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114 
(2003).

Accordingly, for the period prior to September 23, 2002, only 
the old rating criteria for limitation of motion of the 
lumbar spine and IVDS may be applied.  Conversely, from 
September 23, 2002 to September 26, 2003, the revised 
criteria for IVDS may also be applied if they are more 
beneficial to the veteran.  And after September 26, 2003, the 
revised general rating criteria for the spine and the newly 
revised criteria for IVDS may also be applied, but again - 
only if they are more beneficial to him.  Unfortunately, in 
order to evaluate the veteran's disability under these 
additional criteria, a new medical examination is required.  
38 U.S.C.A. § 5103A(d) (West 2002).

Because this claim is being remanded for a medical 
examination and reevaluation of the low back disorder, the 
claim for a TDIU is also being remanded since the claims are 
inextricably intertwined.  This avoids piecemeal adjudication 
of these claims.  See, e.g., Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  Prior to making any further determination on 
the merits, ensure that all notification and 
development action required by the Veterans Claims 
Assistance Act (VCAA) and implementing VA 
regulations is completed.  In particular, ensure 
that the new notification requirements and 
development procedures contained in 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002) and their 
implementing regulations, especially 38 C.F.R. § 
3.159(b) and (c)(2) (2003), are fully complied 
with and satisfied.

*This includes requesting the veteran to provide 
any relevant evidence in his possession pertaining 
to the claims at issue that is not currently on 
file.

2.  Schedule the veteran for a VA examination to 
assess the severity of his service-connected low 
back disorder.  (Note:  this actually may require 
two evaluations, both orthopedic and 
neurological).

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done, to include 
specifically range of motion studies (measured to 
the nearest five degrees, with normal range of 
motion specified too), and the examiner should 
review the results of any testing prior to 
completion of the examination report.  

The examiner should identify the underlying 
pathologic process.  



The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain, whether radiating or 
not, significantly limits functional ability 
during flare-ups or when the affected portion of 
the neck and back are used repeatedly over a 
period of time.  This determination also should be 
portrayed, if feasible, in terms of the degree of 
additional range of motion loss due to pain on use 
during flare-ups.  

The examiner should determine whether there is 
limitation of motion in all planes of motion, 
measured to the nearest five (5) degrees and, if 
less than the maximum ranges of motion specified 
in Note 2 to the General Rating Formula for 
Diseases and Injuries of the Spine, at 38 C.F.R. 
§ 4.71a, whether the ranges of motion found are 
normal and, if so, the examination must set forth 
an explanation of the reasons for such assessment.  

Also, the examiner should determine whether there 
is any ankylosis, and, if so, whether it is 
favorable or unfavorable, and whether there is any 
muscle spasm, guarding, or localized tenderness 
causing abnormality of gait or spinal contour.

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be 
asked if there is evidence that the veteran has 
sciatic neuropathy with characteristic pain.  If 
he does, the examiner should state whether the 
sciatic neuropathy results in demonstrable muscle 
spasm, absent ankle jerk, or any other positive 
neurological finding.  The examiner should further 
state whether any IVDS that may be present results 
in incapacitating episodes, and the total duration 
of any of those episodes.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

3.  Review the claims file.  If any development is 
incomplete, including if the examination report 
does not contain sufficient information to respond 
to the questions posed, take corrective action 
before readjudication.  38 C.F.R. §4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the veteran's claims in 
light of the additional evidence obtained.  If 
benefits are not granted to his satisfaction, 
prepare a supplemental statement of the case 
(SSOC) and send it to him and his representative.  
Give them time to respond before returning the 
case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




